EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brooke Matney on May 18, 2022.

The application has been amended as follows: 
Claim 1: An apparatus, comprising: a housing having a dispensing end, an upper side, a lower side, a grip extending from the lower side, and sized and configured to hold at least a flange of a body of a syringe and a plunger of the syringe with the syringe oriented with the plunger away from the dispensing end of the housing; a shuttle mounted in the housing for reciprocal translational motion relative to the housing and configured to engage the plunger of the syringe, the shuttle including a pin; a lever rotationally coupled to the housing at a pivot and including an upper portion extending upwardly from the pivot and a lower portion extending downwardly from the pivot, the upper portion defining a cam path having an upper end and a lower end, the pin of the shuttle disposed within the cam path, the lower portion having a first configuration and a second configuration, the lower portion defining a bounded aperture in the first configuration, the aperture partially bounded by a separable segment of the lower portion that forms a portion of an outer surface of the lever in the first configuration, the separable segment configured to break during a transition of the lower portion from the first configuration to the second configuration such that the aperture transitions from being fully bounded by the lower portion to only partially bounded by the lower portion; and a trigger coupled to the lower portion of the lever and extending downwardly relative to the pivot and the lower side of the housing, the trigger movable between a first position and a second position disposed closer to the grip than the first position, the lower portion of the lever configured to transition from the first configuration to the second configuration in response to an application of force on the trigger toward the grip that exceeds a predetermined force threshold 2267278008 v1Application No.: 16/548,490Docket No.: 410M-001/08US 331397-2021such that the lever is prevented from applying a force to the shuttle that causes a pressure of a fluid dispensed from the syringe to exceed a predetermined maximum pressure, the trigger including a connector disposed in the aperture when the lower portion is in the first configuration and the second configuration wherein, in the first configuration of the lower portion, the lower portion includes a portion forming a continuous perimeter surrounding the connector, the continuous perimeter defining the bounded aperture, the portion of the lower portion forming the continuous perimeter including a portion of the separable segment that defines the bounded aperture in the first configuration of the lower portion.
Claim 15: An apparatus, comprising: a housing having a dispensing end and sized and configured to hold at least a flange of a body of a syringe and a plunger of the syringe with the syringe oriented with the plunger away from the dispensing end of the housing; 4267278008 v1Application No.: 16/548,490Docket No.: 410M-001/08US 331397-2021a shuttle mounted in the housing for reciprocal translational motion relative to the housing and configured to engage the plunger of the syringe, the shuttle including a pin; and an actuation lever rotationally coupled to the housing at a pivot point, the lever including a first segment extending below the pivot point and a second segment extending above the pivot point, the first segment of the actuation lever including a trigger for manual actuation by a user from an extended position to a retracted position, the first segment having a first configuration and a second configuration, the first segment defining a bounded aperture in the first configuration, the aperture partially bounded by a separable segment of the first segment that forms a portion of an outer surface of the lever in the first configuration, the separable segment configured to break during a transition of the first segment from the first configuration to the second configuration such that the aperture transitions from being fully bounded by the first segment to only partially bounded by the first segment, the trigger including a connector disposed in the aperture when the first segment is in the first configuration and the second configuration, the second segment of the actuation lever including an upwardly extending cam defining a non-linear cam path having an upper end, the pin of the shuttle disposed within the cam path, the first segment configured to transition from the first configuration to the second configuration in response to an application of force on the trigger toward the grip that exceeds a predetermined force threshold such that the lever is prevented from applying a force to the shuttle that causes a pressure of a fluid dispensed from the syringe to exceed a predetermined maximum pressure wherein, in the first configuration of the first segment, the lower portion includes a portion forming a continuous perimeter surrounding the connector, the continuous perimeter defining the bounded aperture, the portion of the first segment forming the continuous perimeter including a portion of the separable segment that defines the bounded aperture in the first configuration of the first segment.
Cancel Claim 29
Claim 30: The apparatus of claim 1, wherein, in the second configuration of the lower portion, the portion of the lower portion that formed the continuous perimeter in the first configuration only partially surrounds the connector.
Cancel Claim 32
Claim 33: The apparatus of claim 15, wherein, in the second configuration of the first segment, the portion of the first segment that formed the continuous perimeter in the first configuration only partially surrounds the connector.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious an apparatus having a lever defining a bounded aperture partially bounded by a separable segment configured to break upon application of force to a trigger that exceeds a predetermined force threshold such that the aperture transitions from being fully bounded to only partially bounded, the trigger having a connector disposed in the aperture when a lower portion of the lever is in both a first and second configuration, and wherein in the first configuration, the lower portion includes a portion forming a continuous perimeter surrounding the connector, defining the bounded aperture, and including a portion of the separable segment in combination with the other limitations of the independent claims.
The closest prior art of record is Ogawa (USPN 4896678) and Turkel et al. (USPN 5395375). Ogawa discloses an apparatus (Figure 5) comprising a lever (32) rotationally coupled to a housing at a pivot (34) and including an upper portion (above 34) and an lower portion (32b, 32c), the lower portion having a first configuration (Figure 5) and a second configuration ([Col 5, line 57-63]), the lower portion defining a bounded aperture (pin holes 62a and 62b and hole for fixing pin 61), the aperture partially bounded by a separable segment (adjusting pin 63) configured to break upon application of force to a trigger that exceeds a predetermined force threshold ([Col 5, line 48]); and a trigger (32a) coupled to the lever and including a connector (61) disposed in the aperture in the first configuration (Figure 6) and the second configuration ([Col 5, line 59]). However, Ogawa fails to explicitly disclose that the aperture transitions from being fully bounded by the lower portion to only partially bounded by the lower portion, wherein in the first configuration, the lower portion includes a portion forming a continuous perimeter surrounding the connector, defining the bounded aperture, and including a portion of the separable segment. Turkel discloses a rod having portion for force translation (60) defining a bounded aperture (60b) in a first configuration, the aperture partially bounded by a separable segment (60c, 60d) that is configured to break during transition of the rod from the first configuration (Figure 2a) to the second configuration such that the aperture transitions from being fully bounded by the lower portion to only partially bounded by a lower portion ([Col 5, line 19]), in response to an application of force that exceeds a force threshold ([Col 2, line 50]). However, Turkel does not explicitly disclose a trigger having a connector disposed in the aperture, wherein in the first configuration, the lower portion includes a portion forming a continuous perimeter surrounding the connector, defining the bounded aperture, and including a portion of the separable segment. A modification of the lever of the apparatus of Ogawa and Turkel to include that the lower portion includes a portion forming a continuous perimeter surrounding the connector, defining the bounded aperture, and including a portion of the separable segment would require altering the way that the apparatus was designed to function, and there is not motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                  

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783